19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 1 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 2 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 3 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 4 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 5 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 6 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 7 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 8 of 41
19-11201-mkv   Doc 52   Filed 07/23/19     Entered 07/23/19 13:19:26   Main Document
                                         Pg 9 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 10 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 11 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 12 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 13 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 14 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 15 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 16 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 17 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 18 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 19 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 20 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 21 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 22 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 23 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 24 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 25 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 26 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 27 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 28 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 29 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 30 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 31 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 32 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 33 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 34 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 35 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 36 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 37 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 38 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 39 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 40 of 41
19-11201-mkv   Doc 52   Filed 07/23/19 Entered 07/23/19 13:19:26   Main Document
                                      Pg 41 of 41
